DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Petition filed under 37 CFR 1.55(f) has been granted on 12/30/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 and 7/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Guy Gosnell (Applicant - Registration# 34610) based on the interview conducted with the Applicant on 12 April 2021 regarding claims 1, 11 and 18 as follows: 

1.	(Currently Amended) A method comprising:



dividing a first navigation file into a first plurality of data elements having a first predetermined size;
defining a second plurality of data elements of the first navigation file having a second predetermined size, wherein a midpoint of each of the second plurality of data elements of the first navigation file intersects a border between two of the first plurality of data elements of the first navigation file;
dividing a second navigation file into a plurality of data elements having a third predetermined size, wherein the first predetermined size is greater than the third predetermined size by at least a predefined amount;
calculating a plurality of binary differences between each of the first plurality of data elements of the first navigation file to corresponding data elements of the plurality of data elements of the second navigation file and between each of the second plurality of data elements of the first navigation file to corresponding data elements of the plurality of data elements of the second navigation file;
storing 
merging at least two of the plurality of navigation patch files into a merged navigation patch file, the merged navigation patch file comprising a first page and one or more other pages; and
compressing the one or more other pages to generate an updated merged navigation patch file that comprises the compressed one or more other pages and the first page, the first page being uncompressed, said first page comprising an alphanumeric identification value of a compression algorithm and a starting page of the compressed one or more other pages.

2.	(Original)  The method of claim 1, wherein the merged navigation patch file is applied to a decompressed region of a navigation database of a mobile device.

3.	(Original)  The method of claim 2, further comprising:
inserting a compression algorithm value in the merged navigation patch file.

4.	(Original)  The method of claim 1, further comprising:
dividing the merged navigation patch file into a first navigation patch file and a second navigation patch file; and
sending the first navigation patch file to a mobile device, wherein the first 	navigation
patch file is applied to a first decompressed region of a navigation database of the mobile 	device.


receiving a request for an update from the mobile device, wherein the request includes data specifying a size for the first navigation patch file.

6.	(Original)  The method of claim 5, further comprising:
sending the second navigation patch file to the mobile device, wherein the second navigation patch file is applied to a second decompressed region of a navigation database 	of the mobile device.

7.	(Original)  The method of claim 6, wherein the second navigation patch file is applied after the first navigation patch file.

8.	(Original)  The method of claim 6, wherein a size of a memory of the mobile device for the navigation database is less than a combined size of the first and second decompressed regions.

9.	(Original)  The method of claim 8, further comprising:
identifying a remainder data block for the first navigation file that is smaller than the plurality of equally sized data blocks of the first navigation file.

10.	(Original)  The method of claim 9, wherein identifying a plurality of equally sized data blocks of the second navigation file includes identifying a remainder data block for the second navigation file that is smaller than the plurality of equally sized data blocks of the second navigation file.

11.	(Currently Amended)  An apparatus comprising:
at least one processor; and
at least one memory including computer program code for one or more programs; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:

defining a second plurality of data elements of the first navigation file having a second predetermined size, wherein a midpoint of each of the second plurality of data elements of the first navigation file intersects a border between two of the first plurality of data elements of the first navigation file;
dividing a second navigation file into a plurality of data elements having a third predetermined size, wherein the first predetermined size is greater than the third predetermined size by at least a predefined amount;
calculating a plurality of binary differences between each of the first plurality of data elements of the first navigation file to corresponding data elements of the plurality of data elements of the second navigation file and between each of the second plurality of data elements of the first navigation file to corresponding data elements of the plurality of data elements of the second navigation file;
storing the binary differences as a plurality of navigation patch files;
merging two or more of the plurality of navigation patch files to form a merged navigation patch file, the merged navigation patch file comprising a first page and one or more other pages; and
compressing the one or more other pages to generate an updated merged navigation patch file that comprises the compressed one or more other pages and the first page, the first page being uncompressed, said first page comprising an alphanumeric identification value of a compression algorithm and a starting page of the compressed one or more other pages.

12.	(Original)  The apparatus of claim 11, wherein at least one of the plurality of patch files is applied to a decompressed region of a navigation database of a mobile device.

13.	(Original)  The apparatus of claim 11, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:
inserting a compression algorithm value in at least one of the plurality of patch files.


identifying a first navigation patch file and a second navigation patch file from the plurality of patch files; and
sending the first navigation patch file to a mobile device, wherein the first navigation
patch file is applied to a first decompressed region of a navigation database of the mobile device.

15.	(Original)  The apparatus of claim 11, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:
sending the second navigation patch file to the mobile device, wherein the second navigation patch file is applied to a second decompressed region of a navigation database of the mobile device.

16.	(Original)  The apparatus of claim 15, wherein the second navigation patch file is applied after the first navigation patch file.

17.	(Original)  The method of claim 15, wherein a size of a memory of the mobile device for the navigation database is less than a combined size of the first and second decompressed regions.

18.	(Currently Amended)  A non-transitory computer readable medium including instructions that when executed are operable to:

divide [[the]]a first navigation file into a first plurality of data elementspredetermined size
define a second plurality of data elements of the first navigation file having a second predetermined size, wherein a midpoint of each of the second plurality of data elements of the first navigation file intersects a border between two of the first plurality of data elements of the first navigation file;
divide [[the]]a second navigation file into a plurality of data elements third predetermined sizepredetermined size is greater than the third predetermined size by at least a predefined amount;
calculate a plurality of binary differences between each of the first plurality of data elements of the first navigation file to corresponding data elements of the plurality of data elements of the second navigation file and between each of the second plurality of data elements of the first navigation file to corresponding data elements of the plurality of data elements of the second navigation file;

store the binary differences in a plurality of navigation patch files;
merge two or more of the plurality of navigation patch files to form a merged navigation patch file, the merged navigation patch file comprising a first page and one or more other pages; and
compress the one or more other pages to generate an updated merged navigation patch file that comprises the compressed one or more other pages and the first page, the first page being uncompressed, said first page comprising an alphanumeric identification value of a compression algorithm and a starting page of the compressed one or more other pages.

19.	(Previously Presented)  The non-transitory computer readable medium of claim 18, the instructions further operable to:
identify a first navigation patch file and a second navigation patch file from the plurality of navigation patch files; and
send the first navigation patch file to a mobile device, wherein the first navigation patch file is applied to a first decompressed region of a navigation database of the mobile device.


send the second navigation patch file to the mobile device, wherein the second
navigation patch file is applied to a second decompressed region of a navigation database of the mobile device.

21.	(Original)  The non-transitory computer readable medium of claim 20, wherein the second navigation patch file is applied after the first navigation patch file.

22. 	(Previously Presented)  The method of claim 1, wherein each of the plurality of equally sized data blocks of the first navigation file are at least eight times larger than each of the plurality of equally sized data blocks of the second navigation file.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156